PEARSON, Judge
(dissenting).
A dissent to a per curiam affirmance is a singularly unproductive act. Nevertheless, my opinion that this appeal is governed by the rule stated in Mills v. Krauss, Fla.App.1959, 114 So.2d 817 is so strong that I feel it should be noted. The rule is stated:
“The rule is clear beyond argument that one who undertakes by contract to do for another a given thing cannot excuse himself to the other for a faulty performance, or a failure to perform, by showing that he has engaged another to perform in his place, and that the fault or failure is that of another or independent contractor.”